Citation Nr: 0810820	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
tinnitus.

In the July 2004 rating decision, the RO also denied service 
connection for bilateral hearing loss, post-traumatic stress 
disorder (PTSD), hypertension, high cholesterol, and rapid 
eyesight loss and loss of reproductive capabilities secondary 
to herbicide exposure.  The RO also confirmed and continued 
its previous denial of service connection for internal 
derangement of the left knee joint.  

The veteran submitted a timely notice of disagreement as to 
all issues addressed in the July 2004 rating decision.  At an 
August 2005 informal conference with a Decision Review 
Officer, the veteran withdrew his appeal as to the issues of 
entitlement to service connection for rapid eye sight loss 
and loss of reproductive capabilities as secondary to 
herbicide exposure.  Subsequently, in September 2005, the RO 
issued a Statement of the Case (SOC) in which it 
readjudicated all remaining issues on appeal, except service 
connection for PTSD, which was granted in a September 2005 
rating decision.  In June 2006, the veteran submitted a 
substantive appeal, via VA Form 9, which limited his appeal 
to the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The record also contains a VA Form 9, dated in July 2006, 
which states the veteran wanted to incorporate all issues 
addressed in a June 2006 supplemental statement of the case 
(SSOC), namely service connection for internal derangement of 
the left knee, underlying disease or injury manifested by 
high cholesterol, hypertension, and tinnitus.  However, at a 
January 2008 Travel Board hearing before the undersigned 
Veterans Law Judge, the veteran and his representative 
acknowledged that they were appealing only the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Therefore, the Board finds that the veteran 
has limited his appeal to the issues of service connection 
for bilateral hearing loss and tinnitus.  

However, the Board notes that entitlement to service 
connection for bilateral hearing loss was established in a 
June 2006 rating decision.  The veteran was informed that the 
grant of service connection for bilateral hearing loss is 
considered a full grant of the benefit sought and thus, the 
issue of service connection for bilateral hearing loss is no 
longer on appeal.  As a result, the only issue currently 
before the Board for appellate consideration is entitlement 
to service connection for tinnitus.  


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether there is a causal 
relationship between the veteran's tinnitus and his military 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's tinnitus was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.102 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of the nervous 
system such as tinnitus, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.307, 3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that he has suffered from tinnitus 
intermittently since his service in Vietnam.  The veteran 
attributes the ringing in his ears to a particular incident 
in service when he suffered significant noise exposure from a 
175 millimeter howitzer.  At his January 2008 hearing, the 
veteran testified that, one day while stationed at the 
firebase Rawhide, he was assigned on the perimeter of the 
fire base just below the mussel of a howitzer.  He testified 
that they had a fire mission and the shots from the cannon 
and his own weapon caused him to suffer problems with his 
hearing and ringing in his ears.  In addition to the howitzer 
incident, the veteran testified that he was a member of a 
mortar platoon, and also experienced noise trauma while 
loading a bazooka during training.  The veteran testified 
that he was not given hearing protection, and that the 
ringing in his ears has remained since that time on a daily 
basis.  He also testified that he did not seek treatment for 
his hearing problems during service.  

The Board notes that the veteran's service personnel records 
support his testimony, as they show that he was assigned to 
an infantry unit with a military occupational specialty (MOS) 
of indirect fire crewman during his service in Vietnam.  
Although his service personnel records show he was assigned 
to an infantry unit, his service medical records (SMRs) are 
negative for any complaints, treatment, or diagnoses related 
to tinnitus.  In fact, at his enlistment and separation 
examinations, in November 1970 and March 1972, respectively, 
there were no ear, nose, or throat abnormalities either 
complained of or noted on clinical evaluation, and his 
hearing on the whispered voice test was normal (15/15) 
bilaterally at separation.

As noted, the veteran asserts that he has suffered from 
tinnitus since he was separated from service; however, there 
is no medical evidence of record which shows he complained 
of, or sought treatment for, tinnitus during all that time.  
The first post-service indication of tinnitus included in the 
medical evidence of record was at the June 2005 audiological 
examination.  At that time, the veteran reported his in-
service noise exposure and also reported that he had suffered 
from bilateral, intermittent, severe tinnitus for the past 30 
years.  As to a diagnosis, the VA examiner noted the 
veteran's report of tinnitus for 30 years, but did not render 
an opinion as to the etiology of the veteran's tinnitus.  In 
August 2005, the VA examiner reviewed the veteran's claims 
file and opined that it is not likely that the veteran's 
tinnitus was incurred in service.  

In evaluating the ultimate merit of this claim, and with 
consideration of the benefit-of-the-doubt doctrine, the Board 
finds that the evidence is in approximate balance as to 
whether the veteran's tinnitus is due to his military 
service.  In making this determination, the Board considers 
the veteran's testimony at the January 2008 hearing to be 
credible with respect to the significant amount of noise 
trauma to which he was exposed during service.  In this 
regard, the Board notes that service connection for bilateral 
hearing loss was established as secondary to the veteran's 
reported in-service noise exposure.  With respect to any 
post-service noise exposure, the veteran testified that any 
such noise exposure was not significant and was not 
equivalent to what he experienced in service.  The Board also 
finds the veteran's testimony to be competent evidence as to 
the continuity of his symptoms since service.  

In this context, the Board notes that, although the veteran 
is not competent to diagnose his condition, he is competent 
to describe his symptoms.  Moreover, his lay statements are 
competent to support a claim as to lay-observable disability 
or symptoms, such as ringing in his ears.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, 
the Board finds the negative nexus opinion in this case to be 
balanced by the veteran's credible, sworn testimony.  

Accordingly, in resolving reasonable doubt in the veteran's 
favor, and without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for tinnitus is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


